          Case 1:21-mc-00091-JEB Document 4 Filed 06/30/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


IN RE APPLICATION OF THE NEW                  )
YORK TIMES COMPANY                            )       Civil No.:      21-MC-0091 (JEB)
                                              )


                             CONSENT MOTION TO CONTINUE

       The United States of America by and through undersigned counsel, and with consent of

Plaintiff’s counsel, hereby requests a three-week continuance to respond to Plaintiff’s motion to

unseal. Prior to recusing herself, Chief Judge Howell ordered the government to respond to the

Plaintiff’s motion by June 30, 2021. Undersigned counsel has recently been assigned this matter

and has taken steps to attempt to provide at least some of the relief requested by the plaintiff

before the Magistrate Judge assigned to the underlying matter. Plaintiff’s counsel has been

contacted and indicated that its client has consented to the requested continuance.

       Wherefore the government requests that that the deadline to respond to Plaintiff’s motion

to unseal be continued to date on or after July 21, 2021.

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              D.C. Bar No. 415793

                                                   /s/ Tejpal S. Chawla
                                              Tejpal S. Chawla
                                              Assistant United States Attorney
                                              D.C. Bar No. 464012
                                              National Security Section
                                              555 4th Street, N.W., Room 11-860
                                              Washington, D.C. 20530
                                              Office: 202-252-7280
                                              Tejpal.Chawla@usdoj.gov
Case 1:21-mc-00091-JEB Document 4 Filed 06/30/21 Page 2 of 2




                                /s/ Adam Small
                           Adam L. Small
                           Trial Attorney
                           MD Bar No. 0912170188
                           United States Department of Justice
                           National Security Division
                           950 Pennsylvania Avenue, NW
                           Washington, D.C. 20530
                           Tel: (202) 616-2431
                           Email: Adam.Small@usdoj.gov




                              2
